COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER


Appellate case name:      In the Interest of H. B., T. B. and C. B

Appellate case number:    01-11-00044-CV

Trial court case number: 2010-01752J

Trial court:              313th District Court of Harris County

       On December 29, 2010, the trial court entered a judgment In this case terminating the
parent-child relationship between appellant, Sherri Tomlinson, and the minor children who are
the subject of this case. Appellant timely appealed and filed a motion for new trial. The trial
court granted the motion for new trial on January 27, 2011 Appellee, the Texas Department of
Family and Protective Services, filed a motion to dismiss the appeal as moot on February 18,
2011
       On March 8, 2011, the trial court entered a second judgment in this case, once again
terminating appellant’s parent-child relationship with the children. Appellant filed, on March 17,
2011, a second notice of appeal, challenging the trial court’s March 8, 2011 judgment. This
second notice of appeal was not filed with or forwarded to this Court.
      Also on March 17, 2011, appellant filed with this Court a letter stating that she had no
oppomtmn to the motion to dismiss the appeal as moot.
       The Court granted the motion and dismissed the appeal on March 31, 2011, without
having received notice that a second notice of appeal had been filed.
       On June. 27, 2011, this Court’s mandate issued,, dismissing the appeal from the judgment
signed by the trial court on December 29, 2010
        On May 14, 2012, the Texas Department of Family and Protective Services filed a
"Motion to Recall and Correct the Mandate or for Clarification," informing the Court for the first
time that a second judgment had been rendered and that a second notice of appeal had been filed.
On August 16, 2012, a "Supplement to Motion to Recall and Correct Mandate or for
Clarification" was filed. In both the motion and the supplement, the Department asks this Court


          separate judgment was rendered trial court cause number 2010-07520J, terminating
       appellant’s parent-child relationship with another child, A.C. The appeal from that
       judgment is pending m cause number 01-12-00223-CV.
to recall the mandate and issue a new mandate showing that the judgment dismissed the appeals
from both the December 2010 and March 2011 judgments, not just the December 2010
judgment. See TEx. R. APp. P 18.7, 19.3(a), (b). The motion and supplement alternatively
request that this Court clarify whether the mandate dismissed both appeals or only the appeal
from the December 2010 judgment. See id.
      Finally, on September 25, 2012, the trial court clerk forwarded a copy of appellant’s
March 17, 2011 notice of appeal to this Court.
        This Court’s June 27, 2011 mandate clearly states that the Court, in its March 31,2011
judgment, dismissed the appeal "from the final judgment signed by the trial court on December
29, 2010." Because this Court had no record of the trial court’s March 8, 2011 judgment or
appellant’s March 17, 2011 notice of appeal, this Court could not have dismissed appellant’s
appeal from the second judgment. Therefore, there is no clerical error in the Court’ s judgment or
opinion to correct. See TEX. R. ApP. P 19.3(a). Further, the Court has no jurisdiction to vacate
or modify its judgment more than one year after the mandate issued. See T x. R. ApP. P. 19.1,
 19.3. There is no basis upon which to recall the Court’s mandate. See T x. R. APP. P 18.7,
 19.3(b). Accordingly, the motions are DENIED.
        The Clerk Of this Court 1s ORDERED to docket the March 17, 2011 notice of appeal,
filed with this Court on September 25, 2012, as a new appeal with a new cause number.
       It is so ORDERED.

Judge’s signature:/s/Terry Jenmngs
                 [] Acting individually     71 Acting for the Court


Date: November 28, 2012